DETAILED ACTION
	This is in response to communication received on 3/29/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 3/21/19, 5/2/19, 10/28/19, 4/3/20, 9/2/20, and 1/6/21.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-9 and 13-18 directed to non-elected Invention II and III which were withdrawn without traverse. Accordingly, claims 4-9 and 13-18 been cancelled.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over HATA (US PGPub 2011/0171586) and ONG (US Patent Number 4,767,695) on claims 1-3 and 11-12 are withdrawn because the independent claim 1 has been amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cynthia K. Stephenson on 6/4/21 which established that the claims were not able to be rejoined.

The application has been amended as follows: 

5. (cancelled)
6. (cancelled)
7. (cancelled)
8. (cancelled)
9. (cancelled)
13. (cancelled)
14. (cancelled)
15. (cancelled)
16. (cancelled)
17. (cancelled)
18. (cancelled)

Reasons for Allowance
Claims 1-3 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 10 contains the limitation of wherein a depth of projections and recesses on the surface of the thick film is smaller than the depth of projections and recesses on the surface of the substrate to be formed with the resist film.
HATA is silent on projections and recesses on the surface of the substrate.
ONG does teach projections and recesses on the surface of the substrate.
However, ONG teaches that resist film formed is a conformal coating that is uniform across the substrate, and that such a requirement is necessary to avoid issues with nonuniform coatings (abstract, lines 3-5; column 1, lines 41-45; column, lines 45-57). This means that the requirement of wherein a depth of projections and recesses on the surface of the thick film is smaller than the depth of projections and recesses on the surface of the substrate to be formed with the resist film directly contradicts ONG's teaches about making a usable devices.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717